Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/23/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/23/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-14, 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von US 20150170430 A1 in view of Angus US 20160071331 A1.
As claim 1, Von teaches a problem management method for a user system, the method comprising: detecting an error in the user system (Von Pa. [0002]) [identify and then repair such errors, more and more powerful electronic methods for diagnosis are used, with which different error states can be detected in vehicle components of the motor vehicle]; receiving by the user system a signed package in accordance with the detected error, the package comprising at least a corrective or diagnostic script (Von Abstract]) [transferring the diagnostic script by means of a transfer device to the diagnostic device of the motor vehicle]; verifying by the user system the authenticity of the package using a signature of the package (Von Pa. [0013]) [The diagnostic device according to the invention furthermore has an authentication device for the authentication of an implementation authorization for the diagnostic script transferred to the diagnostic device. The authentication device is therein formed in such a way that it allows an implementation of a diagnostic script by the diagnostic device only in the case of a successful authentication]; and executing by the user system the script if the package is authentic (Von Pa. [0011]) [After successful authentication, according to the invention the diagnostic script generated by the diagnostic script provision device and transferred to the diagnostic device is then implemented]
It is noted that Von does not explicitly disclose the aspect of “signature of the package”
However, Angus discloses on paragraph [0098] [Approved digital certificates 401 may indicate the digital certificates that are approved for the various digital signatures that may be provided with a task script. A task script may be determined not to be authentic when the task script is signed with a digital signature having a digital certificate that is not one of approved digital certificates 401. When the task script is determined not to be authentic, the task script may not be run and the task identified by the task script thus may not be performed]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Angus to the error detection and corrective system of Von would have yield predictable results and resulted in an improved system, namely, a system that would audit or control the maintenance or diagnosis of systems (Angus Pa. [0002])

As claim 5, the combination of Von and Angus teaches wherein the package comprises metadata, the metadata comprising a unique identifier of the user system, and wherein the execution of the script is performed in response to determining that the user system has that unique identifier (Angus Pa. [0111]) [Rules checker 509 may be configured to use information provided by personnel identifier 511 to determine whether personnel who are attempting to perform the task identified in task script 503 are approved to perform the task. Personnel identifier 511 may be configured to identify personnel attempting to perform the task identified in task script 503 in any appropriate manner]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Angus to the error detection and corrective system of Von would have yield predictable results and resulted in an improved system, namely, a system that would audit or control the maintenance or diagnosis of systems (Angus Pa. [0002])

As to claim 6, claim 6 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As claim 7, the combination of Von and Angus teaches wherein execution of the script is performed: immediately after determining that the package is authentic; in a predefined maintenance time window; or after receiving a user approval of execution of the script (Von Pa. [0011]) [After successful authentication, according to the invention the diagnostic script generated by the diagnostic script provision device and transferred to the diagnostic device is then implemented]

As claim 8, the combination of Von and Angus teaches further comprising: sending the service package to the user system via an established secure connection between the user system and the problem management system; or downloading the service package from the problem management system to the user system (Von Pa. [0013]) [The diagnostic device furthermore has a communication unit, which is connectible to an external diagnostic script provision device by means of a transfer device, such that the diagnostic script can be transferred from the diagnostic script provision device to the implementation device of the diagnostic device]

As claim 9, the combination of Von and Angus teaches the method is automatically performed (Angus Pa. [0002]) [maintenance device 118 may be configured to identify task script 138 for the task identified in task instructions 126 automatically, without input from personnel 116, in response to receiving task instructions 126 by maintenance device]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Angus to the error detection and corrective system of Von would have yield predictable results and resulted in an improved system, namely, a system that would audit or control the maintenance or diagnosis of systems (Angus Pa. [0002])

As claim 10, the combination of Von and Angus teaches wherein the script is unencrypted, the method further comprising analyzing the script for logging one or more operations performed by the script in an audit log, and providing the audit log for enabling an inspection of operations performed on the user system (Angus Pa. [0016]) [The digital signature for the platform is checked by the data processing system to determine whether the report is authentic. An audit log for auditing the task performed on the system on the platform is created using the report in response to a determination that the report is authentic]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Angus to the error detection and corrective system of Von would have yield predictable results and resulted in an improved system, namely, a system that would audit or control the maintenance or diagnosis of systems (Angus Pa. [0002])

As claim 11, the combination of Von and Angus teaches the method comprising: receiving a support request from a user of the user system indicating the detected error, authenticating the user, wherein the package is provided by a problem management system if the user is authenticated (Von Pa. [0011]) [After successful authentication, according to the invention the diagnostic script generated by the diagnostic script provision device and transferred to the diagnostic device is then implemented]

As claims 12-13, the combination of Von and Angus teaches wherein the user system comprises an appliance database system (Angus Fig.10); wherein the signature of the package is verified using a public- private pair key scheme (Angus Pa. [0037]) [The task script may be signed with a digital signature identifying the source of the task script.  Note: public- private pair is well known in the field of network security]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Angus to the error detection and corrective system of Von would have yield predictable results and resulted in an improved system, namely, a system that would audit or control the maintenance or diagnosis of systems (Angus Pa. [0002])

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 13; therefore, it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 13; therefore, it is rejected under the same rationale.

As claim 20, the combination of Von and Angus teaches wherein the method further comprises: receiving a support request from a user of the user system indicating the detected error, authenticating the user, wherein the package is provided by a problem management system if the user is authenticated (Von Pa. [0011]) [After successful authentication, according to the invention the diagnostic script generated by the diagnostic script provision device and transferred to the diagnostic device is then implemented]
Allowable Subject Matter
Claims 2, 3, 4, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491